Citation Nr: 0611781	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-16 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from February and May 2003 decisions by the RO in 
Hartford, Connecticut, which denied entitlement to service 
connection for PTSD.  

A personal hearing was held before an RO hearing officer in 
October 2004.  A transcript of that hearing has been 
associated with the claims folder.

 
FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence of the claimed in-
service stressors. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The April 2004 statement of the case, January 2005 
supplemental statement of the case, and January 2003 letter 
gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  

The evidence development letter dated in January 2003 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
his possession.  The letter did tell him to submit military 
medical and personnel records in his possession, to submit 
private treatment records, and that it was his responsibility 
to support his claim with appropriate evidence.  This 
information served to put him on notice to submit relevant 
evidence and information in his possession.  This notice was 
also provided prior to the initial adjudication of the claim.

In Dingess/Hartman, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, U.S. Vet. App. Nos. 01-1917 & 
02-1506 (Mar. 3, 2006).  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim(s) for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  


There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b),(c).  

The veteran has not been afforded a VA examination to 
evaluate his PTSD claim, however, as will be discussed below, 
the evidence does not show that the veteran engaged in 
combat, and there is no credible supporting evidence of the 
claimed stressors.  An examination could not supply the 
missing element in the veteran's claim.  Accordingly, an 
examination is not warranted.  38 U.S.C.A. § 5103A(d).



Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The veteran contends that he currently suffers from PTSD 
which is related to stressors experienced during active 
service in Vietnam.  

The service medical records are negative for any complaints 
of, or treatment for, psychiatric symptomatology.

The veteran's DD Form 214 reflects awards of the National 
Defense Service Medal, Vietnam Service Medal with 1 Bronze 
Service Star, among others.  There is no indication that he 
was awarded any combat related decorations.  His military 
occupational specialty was that of a rifleman.  

Service personnel records reflect that the veteran 
participated in support operations for the CUU Long 44 aboard 
the 7th Fleet amphibious force ship from January 8, 1971 to 
January 28, 1971, and in support operations for Lamsom 719, 
in the Gulf of Tonkin, aboard the 7th Fleet amphibious force 
ship, from February 4, 1971 to March 7, 1971.  The records 
further show that the veteran embarked on the USS Iwo Jima on 
January 28, 1971 and disembarked on March 11, 1971.  

In VA outpatient treatment records dated in December 2002 the 
veteran related a history of combat exposure while serving in 
the Marines.  The records reflect ongoing treatment for both 
alcohol and cocaine dependency.  

An April 2003 routine consultation request to VA, shows that 
the veteran complained of a history of suicide attempts, 
nicotine dependence, moderate anxiety and periodic episodes 
of depression.  The pertinent diagnosis was questionable 
PTSD.

In October 2003 the veteran was admitted to the VA PTSD unit.  
He reported that he was assigned to a unit in the Gulf of 
Tonkin and in Da Nang, Vietnam, and participated in chopper 
runs from the USS Iwo Jima.  He reported numerous stressors 
which included:  witnessing an individual by the name of 
"Dawson" shot while participating in his first LZ set on 
the USS Iwo Jima; witnessing an individual named "Ken 
Norton" have his head blown off when another soldier 
accidentally hit a wire and sent mortar rounds all over the 
base camp; being exposed to heavy ground fire when making 
mail and supply runs from the USS Iwo Jima; and coming under 
sniper fire in March 1971.  

As to ongoing PTSD symptoms he complained of recurrent 
thoughts/dreams of his combat experiences, occasional 
flashbacks, emotional and physiological reactivity to cues 
that remind him of his active service, avoidant behavior, 
hypervigilance and exaggerated startle responses.  The 
pertinent Axis I diagnosis was chronic PTSD.  

In June 2004 the veteran entered Phase I of the VA PTSD 
inpatient treatment program.  His ongoing PTSD symptoms were 
essentially the same as above and he denied flashbacks.  The 
pertinent Axis I diagnosis was chronic PTSD.  

During the veteran's October 2004 personal hearing, he 
testified that he participated in three and four day missions 
in which he completed mail runs, and supply runs, while on 
board the USS Iwo Jima.  He reported that his stressors 
occurred during these missions and the time frame he provided 
was between March 1971 and September 1971.  

In an attempt to verify the veteran's alleged stressors, the 
RO conducted a search of casualty web sites, including the 
Department of Defense's web site.  The RO was unable to find 
any reference to individuals named "Dawson" or "Norton" 
which were killed while serving in the veteran's unit during 
the time period he indicated.  

Additionally, the RO obtained a history report of Operation 
Lam Son 719.  The history noted that the veteran's unit 
participated in a diversion off the coast of North Vietnam, 
but no actual landings or raids were made, they were simply 
raid rehearsals.  During the raid rehearsals, no casualties 
or unusual incidents occurred.  Also, the report does not 
suggest that any actual missions in country to Vietnam were 
made. 

The RO also obtained a history report of Operation CUU Long.  
The history indicated that no Marine casualties were 
sustained.  

As the foregoing discussion makes clear, the record contains 
evidence in support of two of the three elements needed for 
service connection for PTSD.  The record contains diagnoses 
of PTSD, which are presumed to be in accord with 38 C.F.R. 
§ 4.125.  Cohen v. Brown, 10 Vet App 128 (1997).  These 
diagnoses were presumably based on in-service stressors, 
inasmuch as the only reported stressors were those occurring 
during service.  Thus, there is competent evidence linking 
the PTSD diagnoses to in-service stressors.

While the veteran has reported activities that could be 
deemed participation in combat and has claimed combat related 
stressors, the weight of the evidence is against a finding 
that he in fact did participate in combat during service.  
The service personnel records do not indicate that he 
participated in combat, or that he was in receipt of 
decorations or awards suggestive of combat status.  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The Court has adopted an expansive view of what constitutes 
participation in combat, finding that receiving fire or 
firing on an enemy without receiving fire could constitute 
participation in combat.  Sizemore v. Principi, 18 Vet App 
264 (2004).  Further, the evidence need not demonstrate that 
the veteran actually participated in the combat activity; it 
is sufficient to show that the veteran's unit was involved.  
Pentacost v. Principi, 16 Vet App 124 (2002).

There is no evidence that the veteran's unit was involved in 
combat or supporting his reports of combat.  Operation Lam 
Sam 719 and Operation CUU Long did not involve any engagement 
with the enemy.  The veteran stated his stressors occurred 
while on board the USS Iwo Jima from March 1971 to September 
1971.  However, his personnel files indicate that he 
disembarked from the USS Iwo Jima in March 1971, and there is 
no evidence to suggest that he ever re-embarked during his 
active duty service.

The veteran's statements; are insufficient by themselves to 
establish the occurrence of the claimed stressors.  Because 
the record does not establish participation in combat, the 
claimed stressors must be corroborated.  The RO has attempted 
to verify the stressors, but no supporting evidence has been 
found.  VA has an obligation to ask a veteran for additional 
information when he has not provided sufficient detail to 
verify a reported stressor.  In this case, the veteran 
provided sufficient information to research the stressors, 
but the research simply did not reveal evidence that they 
occurred or yielded affirmative evidence that they did not.  
The Board must, therefore, conclude that there is no credible 
evidence of the veteran's claimed in-service stressors.

Absent credible supporting evidence, an essential element for 
a grant of service connection for PTSD is not established.  
As such, the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  The 
doctrine of reasonable doubt is not for application, the 
benefit sought on appeal must, accordingly, be denied.  
38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


